DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Claim Objections
Claims 25-32, 34-41 are objected to because of the following informalities:  Claims 25-32 depend on claim 1 which is a cancelled claim and claims 34-41 depend on claim 10 which is a cancelled claim.  The examiner assumes that claims 25-32 depend on independent claim 24 and claims 34-41 depend on independent claim 33.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24, 29-30, 32-34, 37-39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jobs (US 2014/0277850) in view of Robertson (US 2003/0191562) 
As to claim 24 Jobs discloses a method for providing real-time conditions control gains for an electronic controller and steerable thruster system on a vessel comprising:
establishing a wireless network communication between a peripheral input device and the internet (Paragraph 11 “Similarly, control input is sent over the wireless network to the interface (e.g., theserver), which passes the information to the electronic control system, which in turn issues appropriate control signals to vehicle subsystems (e.g., marine subsystems) to control the motion of the vehicle (e.g., the vessel).”); 
starting an application on said peripheral input device (Paragraph 11 “In one embodiment, a general-purpose wireless mobile device having a touch-sensitive screen and executing a remote control application is used to remotely control a vehicle (e.g., a marine vessel, such as a yacht).”); 
establishing communication between said peripheral input device and an electronic controller (Paragraph 11 “Similarly, control input is sent over the wireless network to the interface (e.g., theserver), which passes the information to the electronic control system, which in turn issues appropriate control signals to vehicle subsystems (e.g., marine subsystems) to control the motion of the vehicle (e.g., the vessel).”);; 
establishing an internet connection to current condition data (Paragraph 39 “FIG. 4 is a screen shot of example UI 400 that may be shown by the UI module 490 on the touch-sensitive screen 410 of the wireless mobile device 200. The UI 400 includes a plurality of interface elements for displaying environmental information, including a wind speed readout 405, a wind direction readout 410 and a water depth readout 415. The UI 400 further includes a plurality of interface elements for displaying system status information, including first and second engine speed readouts 420, 425”); 
adjusting control parameters based on the downloaded conditions (Paragraph 39 “FIG. 4 is a screen shot of example UI 400 that may be shown by the UI module 490 on the touch-sensitive screen 410 of the wireless mobile device 200. The UI 400 includes a plurality of interface elements for displaying environmental information, including a wind speed readout 405, a wind direction readout 410 and a water depth readout 415. The UI 400 further includes a plurality of interface elements for displaying system status information, including first and second engine speed readouts 420, 425. Additional interface elements are provided for receiving control input (e.g., in the form of touches or gestures) representing desired changed in motion or other functions. The additional interface elements include a main engine control slider 430, first and second emergency stop buttons 435, 440, a rudder control slider 445, bow thruster controls 450, 455, transmission control buttons 460, 465, and a horn control button 470”); 
establishing communication between the electronic controller and a steerable thruster device(Paragraph 39 “FIG. 4 is a screen shot of example UI 400 that may be shown by the UI module 490 on the touch-sensitive screen 410 of the wireless mobile device 200. The UI 400 includes a plurality of interface elements for displaying environmental information, including a wind speed readout 405, a wind direction readout 410 and a water depth readout 415. The UI 400 further includes a plurality of interface elements for displaying system status information, including first and second engine speed readouts 420, 425”); 
Jobs does not explicitly disclose utilizing updated control parameters in the current control algorithm to determine the thrust and direction of the steerable thruster.
Robertson teaches utilizing updated control parameters in the current control algorithm to determine the thrust and direction of the steerable thruster(Paragraph 130 “The manual mode of operation allows the operator of the boat to command the direction and magnitude of the same thruster means to manually reposition or move the boat. The trolling mode of operation causes the system to compute a track or course, along which the bow of the boat will be forced to follow. This is accomplished by displacing the virtual anchoring point a prescribed distance each computation cycle. The boat will never catch up with this moving anchor point and the thruster will generate sufficient thrust to achieve the desired trolling speed, which is established by the magnitude of displacement of the anchoring site each computational cycle. The operator of the boat can use his remote control device to alter the track heading and/or the effective trolling speed.”)
It would have been obvious to one of ordinary skill to modify Jobs to include the teachings of using a remote control to determine thrust and direction of the steerable thruster for the purpose of improving the user experience and allowing the user to remotely control the vessel.
As to claim 29 Jobs discloses a method wherein said peripheral input device is a smart phone (Paragraph 25).
As to claim 30 Jobs discloses a method wherein said peripheral input device is a tablet(Paragraph 25)..
As to claim 32 Robertson teaches a method wherein said peripheral input device is a handheld controller (Paragraph 17).
As to claim 33 Jobs discloses a method for providing control gains for an electronic controller and steerable thruster system on a vessel comprising: 
establishing a wireless network communication between a peripheral input device and the internet(Paragraph 11 “Similarly, control input is sent over the wireless network to the interface (e.g., theserver), which passes the information to the electronic control system, which in turn issues appropriate control signals to vehicle subsystems (e.g., marine subsystems) to control the motion of the vehicle (e.g., the vessel).”); 
starting an application on said peripheral input device(Paragraph 11 “In one embodiment, a general-purpose wireless mobile device having a touch-sensitive screen and executing a remote control application is used to remotely control a vehicle (e.g., a marine vessel, such as a yacht).”);  
establishing communication between said peripheral input device and an electronic controller(Paragraph 11 “Similarly, control input is sent over the wireless network to the interface (e.g., theserver), which passes the information to the electronic control system, which in turn issues appropriate control signals to vehicle subsystems (e.g., marine subsystems) to control the motion of the vehicle (e.g., the vessel).”); 
Jobs does not explicitly disclose  determining parameters for control gain adjustment; 
Robertson teaches determining parameters for control gain adjustment; (Paragraph 95 “position control system with only position (proportional) and rate (derivative) information will have an average position offset error proportional to the gain of the control system. The larger the disturbing force, the larger the position error at equilibrium. Equilibrium is the point at which the thruster force equals the net disturbing force caused by wind, water current or waves acting on the boat. At equilibrium the forces cancel each other and velocity goes to zero.”); 
establishing an internet connection to an online data source of determined control gains(Paragraph 70-72 “K1, K2 and K3 are the basic control system PDI coefficients. K1 is selected based on the thruster size, boat parameters and magnitude of disturbing forces that the system should resist. K1 is the proportional gain coefficient.”); 
determining the control gains to be utilized(Paragraph 70-72 “K1, K2 and K3 are the basic control system PDI coefficients. K1 is selected based on the thruster size, boat parameters and magnitude of disturbing forces that the system should resist. K1 is the proportional gain coefficient.”);; 
establishing communication between the electronic controller and a steerable thruster device; utilizing the updated control parameters in the current control algorithm to determine the thrust and direction of the steerable thruster(Paragraph 130 “The manual mode of operation allows the operator of the boat to command the direction and magnitude of the same thruster means to manually reposition or move the boat. The trolling mode of operation causes the system to compute a track or course, along which the bow of the boat will be forced to follow. This is accomplished by displacing the virtual anchoring point a prescribed distance each computation cycle. The boat will never catch up with this moving anchor point and the thruster will generate sufficient thrust to achieve the desired trolling speed, which is established by the magnitude of displacement of the anchoring site each computational cycle. The operator of the boat can use his remote control device to alter the track heading and/or the effective trolling speed.”)
It would have been obvious to one of ordinary skill to modify Jobs to include the teachings of using a remote control to determine thrust and direction of the steerable thruster for the purpose of improving the user experience and allowing the user to remotely control the vessel.
As to claim 34 Robertson teaches  a method whereby gain values are derived from inertia and size of the vessel(Paragraph 47).
As to claim 37 Robertson teaches a method whereby gain values are derived from thrust location relative to the vessel center of gravity or turn center(Paragraph 116).
As to claim 38 the claim is interpreted and rejected as in claim 29.
As to claim 39 the claim is interpreted and rejected as in claim 30.
As to claim 41 the claim is interpreted and rejected as in claim 32.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jobs (US 2014/0277850) in view of Robertson (US 2003/0191562) as applied to claim 24 above, and in further view of Stephens (US 2015/0346730)
As to claim 25 Stephens teaches a method wherein gain values are derived from current localized weather conditions(Paragraph 11).
It would have been obvious to one of ordinary skill to modify Jobs to include the teachings of adjusting gain values based on weather conditions for the purpose of improving comfort and stability.
As to claim 26 Stephens teaches a method wherein gain values are derived from current localized tidal conditions(Paragraph 11).
As to claim 27 Stephens teaches a method wherein gain values are derived from current localized water current conditions(Paragraph 11).

As to claim 28 Stephens teaches a method wherein gain values are derived from boat and thrust combination parameters (Paragraph 76-77).

Claims 31,40 are rejected under 35 U.S.C. 103 as being unpatentable over Jobs (US 2014/0277850) in view of Robertson (US 2003/0191562) as applied to claim 24 above, and in further view of Salmon (US 8,761,976)
As to claim 31 Salmon teaches a method wherein said peripheral input device is a chartplotter(Column 3 lines 35-40).
It would have been obvious to one of ordinary skill to modify Jobs to include the teachings of using a chartplotter for the purpose remotely controlling a vessel.
As to claim 40 the claim is interpreted and rejected as in claim 31.

Claim 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jobs (US 2014/0277850) in view of Robertson (US 2003/0191562) as applied to claim 33 above and in further view of Arbuckle (US 8,924,054)
As to claim 35 Arbuckle teaches a method whereby gain values are derived from the maximum and minimum thrust capability of the steerable thruster(Column 16 lines 4-16).
It would have been obvious to one of ordinary skill to modify Jobs to include the teachings of gain values derived from maximum and minimum values for the purpose of controlling the vessel smoothly.
As to claim 36 Arbuckle teaches a method whereby gain values are derived from the maximum and minimum turn rates for the steerable thruster(Column 16 lines 4-16).
It would have been obvious to one of ordinary skill to modify Jobs to include the teachings of gain values derived from maximum and minimum values for the purpose of controlling the vessel smoothly.

Response to Arguments
Applicant’s arguments with respect to claims 24-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
6/13/2022